DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claims 1, 3-5, 13-17 and 20. The specification, however, describes the controller as a physical structure (see paragraphs 42, 100, 202 and 204).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 20 of U.S. Patent No. 11,360,563. 
Claim 1 of pending application: 17/557,024
Claims 1, 3 and 9 of U.S. Patent 11,360,563
A system for detecting and responding to touch inputs with haptic feedback comprising:
A system for detecting and responding to touch inputs with haptic feedback comprising:
a printed circuit board;
a printed circuit board comprising: an outer layer a set of inner layers;
an array of drive electrodes and sense electrodes arranged across an outer layer of the printed circuit board;
an array of drive electrodes and sense electrodes arranged across the outer layer; and
an inductor comprising a multi-layer planar spiral coil fabricated in a set of inner layers of the printed circuit board;
an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers;
a tactile surface arranged over the printed circuit board;
a tactile surface arranged over the printed circuit board;

a pressure-sensitive layer interposed between the printed circuit board and the tactile surface and exhibiting changes in local bulk electrical characteristics responsive to variations in magnitude of force applied to the tactile surface;
a magnetic element coupled to a chassis;
a magnetic element rigidly coupled to a chassis;
a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element; and
a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element; and

a controller configured to:
a controller configured to
read a set of force values from the array of drive electrodes and sense electrodes;
Claim 9: The system of claim 1: further comprising a flexible circuit extending between the printed circuit board and the chassis and electrically coupled to a power supply arranged in the chassis; wherein the controller: is mounted to the printed circuit board; reads electrical values between drive electrode and sense electrode pairs in the array of drive electrodes and sense electrodes; generates a sequence of touch images based on electrical values between drive electrode and sense electrode pairs in the array of drive electrodes and sense electrodes; and outputs the sequence of touch images, via the flexible circuit, to a processor arranged in the chassis; and further comprising a driver mounted to the printed circuit board and configured to intermittently source current from the power supply to the inductor via the flexible circuit responsive to a trigger from the controller.

interpret a touch input at a first location on the tactile surface;
Claim 3: The system of claim 1: wherein the pressure-sensitive layer exhibits changes in local bulk resistance responsive to variations in magnitude of force applied to the tactile surface; further comprising a driver configured to intermittently source current to the inductor responsive to a trigger from the controller; and wherein the controller is configured to: detect application of a first input at a first location on the tactile surface based on a first change in resistance between a first sense electrode and drive electrode pair, in the array of drive electrodes and sense electrodes, below the first location on the tactile surface;
interpret a first force magnitude of the input based on the set of force values; and
Claim 3 continued: interpret a first force magnitude of the first input based on a magnitude of the first change in resistance; trigger the driver to transiently polarize the inductor in response to the first force magnitude of the first input exceeding a minimum force threshold; and output a first touch image representing the first location and the first force magnitude of the first input on the tactile surface at approximately the first time.

polarize the inductor responsive to the first force magnitude of the first input exceeding a force threshold to oscillate the printed circuit board in the vibration plane relative to the chassis.
End of claim 1: intermittently polarize the inductor responsive to detection of a touch input on the tactile surface to oscillate the printed circuit board in the vibration plane relative to the chassis.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claims 1, 3 and 9 of U.S. Patent 11,360,563. As such, Claim 1 of the pending application is anticipated by Claims 1, 3 and 9 of the ‘563 Patent.


Claim 15 of pending application: 17/557,024
Claims 1, 3, 6, 8 and 9 of U.S. Patent 11,360,563
A system for detecting and responding to touch inputs with haptic feedback comprising:
A system for detecting and responding to touch inputs with haptic feedback comprising:
a printed circuit board;
a printed circuit board comprising:
an array of sense electrodes arranged across an outer layer of the printed circuit board;
an array of drive electrodes and sense electrodes arranged across the outer layer; and
an inductor fabricated across a set of inner layers of the printed circuit board;
an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers;
a tactile surface arranged over the printed circuit board;
a tactile surface arranged over the printed circuit board;

a pressure-sensitive layer interposed between the printed circuit board and the tactile surface and exhibiting changes in local bulk electrical characteristics responsive to variations in magnitude of force applied to the tactile surface;
a magnetic element arranged below the inductor within a cavity of a chassis;
a magnetic element rigidly coupled to a chassis;

a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element;
a membrane arranged about a perimeter of the tactile surface, interposed between the printed circuit board and an interior wall of the cavity, and configured to seal an interstice between the printed circuit board and the cavity; and
Claim 6: The system of claim 1: further comprising the chassis, the chassis comprising a component of a mobile computer and defining a touch sensor cavity; wherein the magnetic element is arranged in a base of the touch sensor cavity; and wherein the coupler locates the printed circuit board within the touch sensor cavity with the inductor approximately centered over the magnetic element and the tactile surface spanning the touch sensor cavity.Claim 8: The system of claim 6: wherein the magnetic element is retained within a recess in a touch sensor cavity in the chassis; wherein the printed circuit board is arranged in the touch sensor cavity; and wherein the coupler comprises a flexible membrane arranged about a perimeter of the tactile surface, interposed between the printed circuit board and an interior wall of the touch sensor cavity, and configured to seal an interstice between the printed circuit board and the touch sensor cavity from dust ingress.
a controller configured to:
a controller configured to
read a set of force values from the array of drive electrodes and sense electrodes;
Claim 9: The system of claim 1: further comprising a flexible circuit extending between the printed circuit board and the chassis and electrically coupled to a power supply arranged in the chassis; wherein the controller: is mounted to the printed circuit board; reads electrical values between drive electrode and sense electrode pairs in the array of drive electrodes and sense electrodes; generates a sequence of touch images based on electrical values between drive electrode and sense electrode pairs in the array of drive electrodes and sense electrodes; and outputs the sequence of touch images, via the flexible circuit, to a processor arranged in the chassis; and further comprising a driver mounted to the printed circuit board and configured to intermittently source current from the power supply to the inductor via the flexible circuit responsive to a trigger from the controller.

interpret a touch input at a first location on the tactile surface;
Claim 3: The system of claim 1: wherein the pressure-sensitive layer exhibits changes in local bulk resistance responsive to variations in magnitude of force applied to the tactile surface; further comprising a driver configured to intermittently source current to the inductor responsive to a trigger from the controller; and wherein the controller is configured to: detect application of a first input at a first location on the tactile surface based on a first change in resistance between a first sense electrode and drive electrode pair, in the array of drive electrodes and sense electrodes, below the first location on the tactile surface;
interpret a first force magnitude of the input based on the set of force values; and
Claim 3 continued: interpret a first force magnitude of the first input based on a magnitude of the first change in resistance; trigger the driver to transiently polarize the inductor in response to the first force magnitude of the first input exceeding a minimum force threshold; and output a first touch image representing the first location and the first force magnitude of the first input on the tactile surface at approximately the first time.
polarize the inductor responsive to the first force magnitude of the first input exceeding a force threshold to oscillate the tactile surface.
End of claim 1: intermittently polarize the inductor responsive to detection of a touch input on the tactile surface to oscillate the printed circuit board in the vibration plane relative to the chassis.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 15 sought by the pending application is encompassed by the scope of Claims 1, 3, 6, 8 and 9 of U.S. Patent 11,360,563. As such, Claim 15 of the pending application is anticipated by Claims 1, 3, 6, 8 and 9 of the ‘563 Patent.
The following table mas the remaining dependent claims of the pending application to the claims of the ‘563 Patent.
Dependent claims of pending application: 17/557,024
Claims of U.S. Patent 11,360563
Claim 2
Claim 1
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 2
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18
Claim 2
Claim 19
Claim 18
Claim 20
Claim 20




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (USPGPUB 2005/0180082—hereinafter “Nakamura”).
As to Claim 15, Nakamura teaches a system for detecting and responding to touch inputs with haptic feedback (See Figs. 3A, 3B and 11A) comprising: 
a printed circuit board (Fig. 11A at 102b); 
an inductor (Figs. 3A, 7B and 11A at 103a) fabricated across a set of inner layers of the printed circuit board; 
a tactile surface arranged over the printed circuit board (Fig. 11A at 102a and Pg. 3, ¶ 33); 
a magnetic element (Figs 3A and 11A at 105) arranged below the inductor (Figs. 3A, 7B and 11A at 103a) within a cavity of a chassis (Fig. 3A at 104); 
a membrane arranged about a perimeter of the tactile surface, interposed between the printed circuit board and an interior wall of the cavity, and configured to seal an interstice between the printed circuit board and the cavity (Fig. 7B at 120); and 
a controller (Fig. 11A at 152) configured to: 
read a set of force values (Pg. 5, ¶ 47); 
interpret a touch input at a first location on the tactile surface (Pg. 1, ¶ 2 and 11); 
interpret a first force magnitude of the input based on the set of force values (Pg. 5, ¶ 47); and 
polarize the inductor responsive to the first force magnitude of the first input exceeding a force threshold to oscillate the tactile surface (Pg. 4, ¶ 41).
Nakamura teaches a generic touch panel (Fig. 11A at 102a). Nakamura; however, fails to teach an array of sense electrodes arranged across an outer layer of the printed circuit board. Examiner takes Official Notice that touch panels with an array of sense electrodes are well known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to replace the generic touch panel, taught by Nakamura, with a touch panel comprising sensing electrodes, in order to better detect the position/coordinates of an object on the surface of the touch panel. 

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pending a timely filed Terminal Disclaimer, the following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A system for detecting and responding to touch inputs with haptic feedback comprising: a printed circuit board comprising: an outer layer a set of inner layers; an array of drive electrodes and sense electrodes arranged across the outer layer; and an inductor comprising a multi-layer planar spiral coil fabricated across the set of inner layers; a tactile surface arranged over the printed circuit board; a pressure-sensitive layer interposed between the printed circuit board and the tactile surface and exhibiting changes in local bulk electrical characteristics responsive to variations in magnitude of force applied to the tactile surface; a magnetic element rigidly coupled to a chassis; a coupler coupling the printed circuit board to the chassis, compliant within a vibration plane, and locating the inductor approximately over the magnetic element; and a controller configured to intermittently polarize the inductor responsive to detection of a touch input on the tactile surface to oscillate the printed circuit board in the vibration plane relative to the chassis.” (As claimed, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasegawa et al. (U.S. Patent 4,959,631) - Figs. 3A and 3B teach a planar inductor over two layers.
Liu (U.S. Patent 10,495,486) – Fig. 3 teaches a touch panel that senses inductive force using a coil and a magnet.
Czelnik et al.	(U.S. Patent 10,585,481) – Fig. 6 teaches a touch panel that senses inductive force using a coil and a magnet.
Czelnik et al.	(USPGPUB 2016/0195931) – Fig. 6 teaches a touch panel that senses inductive force using a coil and a magnet.












Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694